DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims now contain the following inventions:

Group II, claim 7, drawn to a fermentation process carried out in a device according to claim 1; 
Group III, claim 9, drawn to a device comprising a draft tube positioned in a vertical cylindrical volume wherein a ratio between a height of the draft tube and a height of the cylindrical volume is less than 0.5 and the draft tube includes first and second bodies and a truncated cone body; and
Group IV, claim 10, drawn a fermentation process carried out in an air-lift reaction device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a vertical cylindrical wall defining a cylindrical volume, a vertical draft tube positioned within the cylindrical volume in such a way as to form an interspace with the wall, having a cross-section which is orthogonal to the vertical axis of the draft tube, at least one gas distributor positioned within the cylindrical volume on the bottom of the device, wherein a ratio of a height of the draft tube and a height of the cylindrical volume is less than 0.5 and the draft tube has a variable diameter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Conner et al. (US Patent Application Publication 2015/0232358) (already of record).  Conner et al. discloses a reaction device comprising a vertical cylindrical tank (2102), a vertical element (called draft tube) (2192) positioned within the volume of the tank in such a way as to form an interspace with the walls of the tank and having a cross-section which is circular and orthogonal to the vertical axis of the element and with a variable internal diameter along the axis, a gas distributor (2190) positioned on the bottom of the device, wherein the ratio of the height .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 9/8/2020 have been fully considered but they are not persuasive.
Applicant has argued that unity of invention is present between Groups I-III because the feature of the variable internal diameter makes a contribution over the prior art. As discussed in the prior Office Action, the technical feature common to Groups I, II, and III is of a device comprising a vertical cylindrical wall defining a cylindrical volume, a vertical draft tube positioned within the cylindrical volume in such a way as to form an interspace with the wall, having a cross-section which is orthogonal to the vertical axis of the draft tube, at least one gas distributor positioned within the cylindrical volume on the bottom of the device, wherein a ratio of a height of the draft tube and a height of the cylindrical volume is less than 0.5 and the draft tube has a variable diameter. The Examiner also asserted in the prior Office Action that Conner et al. discloses a reaction device comprising a vertical cylindrical tank (2102), a vertical element (called draft tube) (2192) positioned within the volume of the tank in such a way as to form an interspace with the walls of the tank and having a cross-section which is circular and orthogonal to the vertical axis of the element and with a variable internal diameter along the axis, a gas distributor (2190) positioned on the bottom of the device, wherein the ratio of the height of the vertical element (draft tube) and the height of the cylindrical tank volume is 5/13 or about 0.38 (para. 225-229) (Fig. 21, sheet 22 of 26). In particular, Conner et al. discloses that the draft tube comprises “a skirt or flange 
Applicant has argued that claim 1 is allowable over the prior art of record because Mahig (US Patent 3,953,003) and Mullin (Crystallization, 4th Edition) do not expressly teach the precise values of (a) 0.05 to 0.5 for the ratio between each internal diameter of said draft tube and an internal diameter of the cylindrical volume and (b) less than 0.05 for the ratio between a height of said draft tube and a height of the cylindrical volume. This is not found persuasive, because the prior art need not expressly teach exact values in the case of a 35 U.S.C. 103 obviousness-type rejection, so long as the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). In the prior Office Action, the Examiner noted that Mahig discloses general conditions for both the ratio of each internal dimeter of the draft tube and an internal diameter of the cylindrical volume and the ratio between a height of the draft tube and a height of the cylindrical volume, and the Examiner further noted that the skilled artisan would recognize each ratio as a result-effective variable, based on the disclosures of Mahig and Mullin (see pp. 5-6). Applicant has not disputed the finding that each ratio is a result-effective variable or presented evidence that either ratio value is critical. Therefore, the Examiner maintains that arriving at a device having the claimed ratios would have been obvious to one of ordinary skill in the art based on the teachings of Mahig and Mullin.

Applicant’s amendments filed 9/8/2020 have obviated the previously presented rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahig (US Patent 3,953,003) (already of record) in view of Mullin (Crystallization, 4th Edition) (already of record).
Regarding claim 1, Mahig discloses a device, wherein the device reads on a reaction device as it comprises tank configured to mix a slurry therein and is therefore structurally capable of conducting a reaction therein (col. 2 lines 15-56, col. 3 line 38-col. 4 line 9) (Fig. 3, sheet 2 of 2), the device having an air-lift type internal circulation (col. 3 line 15-col. 4 line 27), the device comprising:
a vertical cylindrical wall (called tank) defining a cylindrical volume (col. 3 line 38-col. 4 line 9) (Fig. 3);
a vertical draft tube (2a) (called mixing pipe; reads on a draft tube because it is a tube centrally located within the cylindrical volume such that a material within the cylindrical volume is lifted into the tube to flow upwardly and out of the tube, see col. 3 line 15-col. 4 line 9 and Fig. 3) positioned within the cylindrical volume in such a way as to form an interspace with the wall (Fig. 3), having a cross-
a gas distributor (11) positioned within the cylindrical volume on the bottom of the device (col. 3 lines 40-43) (Fig. 3);
wherein the device is configured to mix a material (e.g. a slurry comprising a liquid-solid suspension) contained in the volume by injecting gas at the bottom of the device to lift the material upwardly into the draft tube (col. 2 lines 15-56, col. 3 line 15-col. 4 line 9) (Fig. 3).
Mahig discloses that the largest internal diameter portion (i.e. top end of 3a) of the draft tube (2a) is smaller than the internal diameter of the cylindrical volume (col. 3 lines 38-49) (Fig. 3) and in fact Fig. 3 appears to show that a ratio between each internal dimeter of the draft tube and an internal diameter of the cylindrical volume is less than 0.5, as the draft tube at its widest point appears to be less than half as wide as the cylindrical volume. Furthermore, Mahig discloses that the height of the draft tube (2a) is relatively small compared to the height of the cylindrical volume (as the draft tube 2a is contained entirely within tank section 1a, and two further tank sections 1b-1c are provided on top of section 1a to arrive at the total height of the cylindrical volume, see col. 3 line 38-col. 4 line 9 and Fig. 3).
However, Mahig does not expressly teach a ratio between each internal diameter of the draft tube and an internal diameter of the cylindrical volume ranging from 0.05 to 0.5, and a ratio between a height of the draft tube and a height of the cylindrical volume being less than 0.5.
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Mahig clearly discloses general conditions for both the ratio of each internal dimeter of the draft tube and an internal diameter of the cylindrical volume and a ratio between a height of the draft tube and a height of the cylindrical volume, as discussed above. The skilled artisan would recognize from the disclosure of Mahig 
Regarding claim 2, Mahig discloses wherein the draft tube consist of three bodies: a first body (lower end of the draft tube 2a), a second body (3a) having a different diameter than the first body, and a truncated cone body wherein the bodies are connected to one another in such a manner that the minor base of the truncated cone body coincides with one of the bases of the first cylindrical body and the major base of the truncated cone body coincides with one of the bases of the second cylindrical body (col. 3 lines 38-46) (Fig. 3).
Regarding claim 3, Mahig discloses that the height of the draft tube is relatively small compared to the total height of the device (as the draft tube 2a is contained entirely within tank section 1a, and 
However, Mahig does not expressly teach the ratio between a height of the truncated cone body and a total height of the device being in a range of 0.03 to 0.25.
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Mahig clearly discloses general conditions for the ratio of a height of the truncated cone body to a total height of the device, as discussed above. The skilled artisan would recognize from the disclosure of Mahig that increasing a height of the truncated cone body with respect to the total height of the device would decrease the available vertical space remaining in the device for provision of the second and third tank sections 1b-1c, which are needed for providing further mixing and quality control operations for the material subsequent to processing by the draft tube (col. 2 lines 24-35, col. 3 line 9-col. 4 line 27). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum range for the ratio between a height of the truncated cone body and a total height of the device in order to arrive at a device with sufficient space remaining for subsequent mixing and quality control processing.
Regarding claim 5, Mahig does not expressly teach that a ratio between each internal diameter of the draft tube and the internal diameter of the cylindrical volume is in a range of 0.35 to 0.45. 
However, Mahig clearly discloses general conditions for the ratio of each internal dimeter of the draft tube and an internal diameter of the cylindrical volume, and Mullin discloses that the ratio of a draft tube inner diameter to a vessel inner diameter is a result-effective variable and specifically that the ratio should decrease with increasing solids content in order to achieve good mixing of a liquid-solid 
Regarding claim 6, Mahig does not expressly teach that the ratio between the height of the draft tube and the height of the cylindrical volume is less than 0.5 and greater than 0.25.
However, Mahig clearly discloses general conditions for the ratio between the height of the draft tube and the height of the cylindrical volume, and the skilled artisan would recognize from the disclosure of Mahig that increasing the height of the draft tube with respect to the height of the cylindrical volume would decrease the available vertical space remaining in the volume for provision of the second and third tank sections 1b-1c, which are needed for providing further mixing and quality control operations for the material subsequent to processing by the draft tube, as discussed in the rejection of claim 1, above. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum range for the ratio of the height of the draft tube and the height of the cylindrical volume in order to arrive at a cylindrical volume with sufficient space remaining for subsequent mixing and quality control processing.
Regarding claim 8, Mahig discloses wherein the first cylindrical body (lower end of the draft tube 2a) is lower than the second body (3a) (Fig. 3). Mahig further discloses that the device is configured to treat a fluid that is a liquid/solid suspension (col. 2 lines 15-56) and that the fluid flows unobstructed in the reaction vessel (e.g., see Fig. 3, wherein the fluid flows unobstructed from tank part 1a to tank part 1b through an opening) as a result of the draft tube and gas flowing from the gas distributor (col. 3 line 60-col. 4 line 9). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahig (US Patent 3,953,003) (already of record) in view of Mullin (Crystallization, 4th Edition) (already of record) as applied to claim 1, above, and in further view of Fetsko (US Patent Application Publication 20110319670) (already of record).
Regarding claim 4, Mahig discloses that the apothem of the truncated cone body inclines extending from the first cylindrical body towards the second cylindrical body wherein the first cylindrical body is a lower body and the second cylindrical body is an upper body (see rejection of claim 3, above, and Fig. 3), the apothem inclining outwardly along the direction of fluid flow through the draft tube (col. 3 line 9-col. 4 line 27) (Fig. 3).
However, Mahig does not expressly teach the angle of the inclination being in a range of 15° to 30°.
Fetsko discloses a reaction device (1) (para. 5-6, 13) (Fig. 1, sheet 1 of 4) comprising a vertical cylindrical volume (3) and a draft tube (5) positioned therein (para. 13), the draft tube configured to allow a circulation of fluid flow throughout the cylindrical volume (para. 16, 19-21). Fetsko discloses that the draft tube comprises a truncated cone portion (36) which inclines outwardly along the direction of fluid flow through the draft tube wherein the angle of inclination is about 20°, and further discloses that if the angle is too large, a low velocity flow region will be created which decreases the efficiency of flow through the draft tube (para. 20).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the truncated cone body disclosed by Mahig such that the inclination of the apothem is 20°, as Fetsko discloses that it was known in the art to provide a truncated cone section of a draft tube with such an angle of inclination in order to prevent the formation of a low velocity flow region and thus avoid flow inefficiency, and the skilled artisan would have been motivated 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799